DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 36-55 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 36, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“determining a difference between the pressures sensed by two pressure sensors to determine a head of the water within the part of the system, the head representing a height of the water above the lower of the two sensors; 
intermittently venting water out of the part of the water system and measuring the pressures sensed by the two pressure sensors once the venting is closed to allow a subsequent head to be determined; and 
re-ascertaining differences between the pressures to determine a new head; 
wherein if the pressures start to drop faster than normal whilst the part of the water system is isolated after one such intermittent venting of water, the location of a leak has been identified as at, or just above, the top of the water level, the height thereof being represented by the head just determined.”
(Claims 37-48 are dependent on claim 36.)

With respect to independent claim 49, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“determining a difference between the pressures sensed by two pressure sensors to determine a head of water within the part of the system, the head representing a height of the water above the lower sensor; 
intermittently venting water out of the part of the water system and measuring the pressures sensed by the two pressure sensors once the venting is closed to allow a subsequent head to be determined; and 
re-ascertaining differences between the pressures to determine a new head; 
wherein if the head remains constant for a sequence of water venting, the method will establish that the part of the water system at that head comprises horizontal pipework, and if the head drops during a sequence of water venting, then the method establishes that through that range of heads the part of the water system comprises vertical pipework”-
(Claims 50-55 are dependent on claim 49.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because:
On page 1, line 13, “unvented” appears to be an editorial error, which could be changed to --vented--.  Going forwards with examination, the paragraph from lines 7-21 on page 1 is interpreted to be:
--The water system in a building will typically be one of two types — a ‘unvented’ or ‘pressurised’ system or a vented system. A pressurised system is a water system held at mains pressure, with water either heated on demand by a combi-boiler or heated and held in a pressurised ‘unvented’ hot water cylinder. Such systems contain an expansion vessel or ‘EV’ which contains a bladder of air which is compressed to a greater or lesser extent vented or pressurised system. A ‘vented’ system is instead fed from a cold water tank or ‘header tank’ - usually in a loft of the building, which is supplied with mains water, but is itself only loosely covered and held at atmospheric pressure. In the vented system, water is then fed from the header tank to the hot water system and in some cases to cold water taps. Other cold taps, including in nearly all cases the kitchen cold tap, are instead supplied directly from the mains in case bacteria breed in the header tank. The pressure in the parts of the system fed by the header tank is simply a product of the weight of water above them. This pressure, as caused by the weight of water, is called the ‘head’.--

On page 19, line 28, “vented” appears to be an editorial error, which could be changed to --unvented--.  Going forwards with examination, the paragraph from line 28 on page 1 to line 6 on page 20 is interpreted to be:
--In [[a vented]] an unvented water system, the above method may also use a pressure buffer, a pressure release valve or an inflatable device such as a balloon, connected to the volume of air, that can burst or open should the pressure in the volume of air be excessive – this prevents bursting of the pipe joints or pipe connections in that system, which joints or connections may be less resistant to bursting than those found in a normally mains pressurised water system. It also provides a second benefit - a reservoir of higher pressure air. This helps to ensure that the leak continues to occur even when head height is very near the leak height (whereby the head alone might otherwise no longer be able to drive the leak).--


--Figure 1 shows an example of a simple [[unvented]] vented or pressurised water system for use in a building;--

On page 24, line 11, “vented” appears to be an editorial error, which could be changed to --unvented--.  Going forwards with examination, line 11 on page 24 is interpreted to be:
--Figure 2 shows an example of a simple [[vented]] unvented water system for use in a building;--

On page 25, line 14, “a header tank 18” appears to be an editorial error, which could be changed to --a header tank 18--.  Going forwards with examination, the paragraph from lines 10-17 is interpreted to be:
--Referring first of all to Figure 1 there is disclosed is a vented water system 10 supplied with water from a mains pressure by a mains water supply 12. The mains water supply 12 can be controlled on and off relative to the system 10 by a stop cock 14. The mains supply 12, with the stop cock 14 open, can supply water to one or more cold tap 16, such as one in a kitchen, plus also to a header tank [[16]] 18 — usually located in a loft or attic of the building. Its height relative to any tap fed by the system, such as hot water taps 26, i.e. those other than any mains fed taps 16, define the pressure of the system at that tap, i.e. its head.--

On page 32, line 17, “below” appears to be an editorial error, which could be changed to --above--.  Going forwards with examination, the paragraph from lines 13-23 on page 32 is interpreted to be:
above the leak. The final location of the leak could thus be determined as this process was happening by extrapolating the pressure vs time curve caused by the leak. In addition to this taking too long, this also had the problem that some leaks only open at high pressure, closing up as the pressure dropped, whereby false locations would be identified. Furthermore, even with a relatively fast leak and a good curve, extrapolating the curve forward may give the location of some flat pipework in the system rather than the leak height itself.--

On pages 33, line 29-30, “senser” and “threadded” appear to be clerical errors, which could be changed to --sensor-- and --threaded--, respectively. 
On page 34, line 2, a closing parenthesis appears to be missing at an end of a sentence.  Going forwards with examination, the paragraph from line 28 on page 33 to line 2 on page 34 is interpreted to be:
--Referring next to Figure 8, a lower pressure sensor is shown, in this instance instead fitted to a standard washing machine attachment point 70. The lower pressure [[senser]] sensor 72 in this embodiment has a pipe with a [[threadded]] threaded end for screwing onto that washing machine attachment point 70. The pressure sensor is like the one of figure 6 and Figure 7 in that it is digital with the ability to transmit its reading to a processor. Other pressure gauges are also possible, as would be alternative mounting positions (e.g. another tap, albeit probably a downstairs one).--

Appropriate correction is required.

Claim Objections
Claims 36, 38-49 and 51-55 are objected to because many terms appear to be editorial errors or lack proper antecedent basis.  Going forwards with examination, the claims are interpreted to be:
--36.	A method for estimating a position or height of a leak within at least a part of a water system being tested, the method comprising [[the]] use of two pressure sensors and a pump, wherein one of the two pressure sensors is located towards a top of the part of the water system being tested and the other pressure sensor is located towards a bottom of the part of the water system being tested, the pump being for enabling maintenance of a volume of air above [[the]] a water level within the part of the water system at a pressure greater than atmospheric to make [[the]] water in the part of the water system pressurised, the method comprising: 
closing all known water usage taps within the part of the water system 
isolating the part of the water system 
checking the pressures on the sensors and elevating the pressure of the volume of air if needed to pressurise the part of the water system; and 
determining [[the]] a difference between the pressures sensed by two pressure sensors to determine a head of the water within the part of the system, the head representing [[the]] a height of the water above the lower of the two sensors; 
intermittently venting water out of the part of the water system and measuring the pressures sensed by the two pressure sensors once the venting is closed to allow a subsequent head to be [[calculated]] determined; and 
re-ascertaining [[the]] differences between the pressures to determine a new head; 
wherein if the [[detected]] pressures start to drop faster than normal whilst the part of the water system is isolated after one such intermittent venting of water, the location of a leak has been identified as at, or just above, the top of the water level, the height thereof being represented by the head just [[calculated]] determined.--

part of the water system is a non-pressurised water system fed by a header tank.--

--39. 	The method of claim 36, wherein the [[calculated]] determined values of the head are monitored or recorded.--

--40. 	The method of claim 39, wherein if the head remains constant for a sequence of water [[releases]] venting, the method will establish that the part of the water system at that head comprises horizontal pipework.--

--41. 	The method of claim 39, wherein if the head drops during a sequence of water [[releases]] venting, then the method establishes that through that range of heads the water part of the system comprises vertical pipework.--

--42.	The method of claim 40, wherein if the head drops during a sequence of water [[releases]] venting, then the method instead establishes that through that range of heads the part of the water system comprises vertical pipework, the method thus being arranged to schematically map a building’s plumbing system.--

--43. 	The method of claim 36, wherein the vented water is vented as units of water, the units being approximately fixed volumes of water determined by timed duration of [[release]] venting, the timed duration of [[release]] venting remaining constant for each intermittent [[release]] venting of water, whereby approximated water volumes for each [[release]] venting are known for a given pressure and vent size.--

a cross sectional area of any detected vertical pipework at a given head by dividing the approximated or measured volume of water vented in a particular sequence by the change of head height [[measured]] determined.--

--45. 	The method of claim 43, wherein with [[the]] information regarding the volume of water vented, the method then also approximates [[the]] a length of horizontal pipes located in any detected horizontal stretch by dividing the approximated or measured volume of water vented by a standardised cross-sectional area for [[the]] a type of pipes in the part of the water system being tested.--

--46.	The method of claim 36, wherein the method monitors the head for a period of time between each venting of water, in particular when detecting a drop in head after a period of static head, and if after the initial drop in head, the head is still slowly dropping during that period of time, then the method determines that the water level is above the leak, so the testing can continue to a next [[release]] venting of water, whereas if the head instead stops falling, the leak can be concluded to be in the horizontal section identified by the static head.--

--47.  	The method of claim 36, wherein if the measured pressure at the top drops below a set minimum, the pump is used to pump more air in at the top as the pressure in the [[section]] part of the water system 

--48. 	The method of claim 36, wherein if the measured pressure at the bottom rises above a set maximum, the pump or a pressure release valve is opened to allow air out of the part of the water system.--

--49. 	An automated method for mapping at least a part of a water system, the method comprising the use of two pressure sensors and a pump, wherein an upper of the two pressure sensors is a water level within the water system at a pressure greater than atmospheric to make the water in the part of the water system pressurised, the method comprising:
closing all known water usage taps within the part of the water system to be tested; 
isolating the part of the water system 
checking the pressures on the sensors and elevating the pressure of the volume of air if needed to pressurise the part of the water system; and 
determining [[the]] a difference between the pressures sensed by two pressure sensors to determine a head of [[the]] water within the part of the system, the head representing [[the]] a height of the water above the lower sensor; 
intermittently venting water out of the part of the water system and measuring the pressures sensed by the two pressure sensors once the venting is closed to allow a subsequent head to be [[calculated]] determined; and 
re-ascertaining [[the]] differences between the pressures to determine a new head; 
wherein if the head remains constant for a sequence of water [[releases]] venting, the method will establish that the part of the water system at that head comprises horizontal pipework, and if the head drops during a sequence of water [[releases]] venting, then the method establishes that through that range of heads the part of the water system comprises vertical pipework.--

--51. 	The method of claim 49, wherein the vented water is vented as units of water, wherein the unit is an approximated volume, determined by a timed duration of [[release]] venting.--

--52. 	The method of claim 50, wherein with [[the]] information regarding the volume of water — approximated or measured, the method then also approximates [[the]] a cross sectional area of any a change of head height [[measured]] determined.--

--53. 	The method of claim 50, wherein with [[the]] information regarding the volume of water — approximated or measured, the method then approximates [[the]] a length of any detected horizontal pipes located in a horizontal stretch by dividing the approximated or measured volume of water vented in that particular sequence by [[the]] an expected cross-sectional area of [[the]] a pipework based upon standardised cross sectional area values for [[the]] pipes in the part of the water system being tested.--

--54. 	The method of claim 49, wherein if the measured pressure at the top drops below a set minimum, the pump is used to pump more air in at the top as the pressure in the [[section]] part of the water system being tested needs to exceed the static head pressure.-- 

--55.	The method of claim 49, wherein, if the measured pressure at the bottom rises above a set maximum, the pump or a pressure release valve is opened to allow air out of the part of the water system.--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.


    PNG
    media_image1.png
    408
    741
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1220
    883
    media_image2.png
    Greyscale


Fig. 4 illustrates a normal condition of the water distributing system.  When the sensor 13 sees at t1 a steep pressure drop to a given value at t2 due to opening the tap 16 (or a plurality of taps 16), the stop valve 12 is opened so as to enable a normal flow volume of tap water to be removed (drawn off).  As such, the sensor 13 then sees a pressure rising and leveling out at t3. The stop valve 12 is then closed at t4.  If the sensor 13 sees a steep pressure drop again at t5, the stop valve 12 is opened again, so as to again enable the normal flow volume of the tap water.  The cycle repeats until the sensor 13 no longer sees any pressure drop at t10.
Fig. 5 illustrated a drip leak in the system.  When the sensor 13 sees at t2 a pressure drop to a given value at t4, the stop valve 12 is opened.  As such, the sensor 13 then sees a pressure rising and leveling out.  The stop valve 12 is then closed.  If the sensor 13 sees at t5 a pressure drop again to the given value at t7, the stop valve 12 is opened again.  The cycle repeats for a predetermined period of time (e.g., for 1 hour).  The method determines that a drip leak exists when, e.g., three time pressure drop values are identical.
Fig. 6 illustrated a heavy leak in the system.  Similar to fig. 4, the system is normal until t1 which is a predetermined maximum expected time period for a normal flow volume of a tap water removal process (or processes).  The stop valve 12 continues to be opened and closed.  The method determines whether a drip leak exists in a similar way illustrated in fig. 5.  But if the sensor 13 sees a pressure drop more than an established pressure control value (= an alarm value) at t4 as shown in fig. 6 for example, the method determines a heavy leak exists, and closes the stop valve 12 until a manual resetting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 23, 2021